                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 16-43021-PJS
         WARREN J WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Krispen S. Carroll, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/02/2016.

         2) The plan was confirmed on 02/25/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/15/2017, 01/04/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/17/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,957.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)



  16-43021-pjs       Doc 135      Filed 11/13/18     Entered 11/13/18 10:43:05          Page 1 of 3
Receipts:

       Total paid by or on behalf of the debtor               $18,302.13
       Less amount refunded to debtor                          $1,453.36

NET RECEIPTS:                                                                                $16,848.77


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                            $13,632.35
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                   $1,330.55
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                            $14,962.90

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
AMERICAN EDUCATION SERVICES      Secured              NA            NA           NA            0.00       0.00
CITIMORTGAGE                     Unsecured            NA           0.00    35,526.85           0.00       0.00
CITIMORTGAGE                     Secured       39,600.00     40,526.85      5,000.00      1,266.41     619.46
CONSUMERS PROFESSIONAL CREDIT    Secured           814.00        451.76       451.76           0.00       0.00
LAKE TRUST CREDIT UNION          Secured              NA           0.00         0.00           0.00       0.00
MICHIGAN COMMUNITY CREDIT UN     Unsecured      7,177.00       7,041.93     7,041.93           0.00       0.00
SPECIALIZED LOAN SERVICING LLC   Secured              NA          38.33        38.33           0.00       0.00
SPECIALIZED LOAN SERVICING LLC   Secured              NA           0.00         0.00           0.00       0.00
SPECIALIZED LOAN SERVICING LLC   Secured              NA       6,485.37     6,485.37           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)



 16-43021-pjs      Doc 135        Filed 11/13/18      Entered 11/13/18 10:43:05             Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                    $6,485.37              $0.00             $0.00
       Mortgage Arrearage                                     $38.33              $0.00             $0.00
       Debt Secured by Vehicle                               $451.76              $0.00             $0.00
       All Other Secured                                   $5,000.00          $1,266.41           $619.46
 TOTAL SECURED:                                           $11,975.46          $1,266.41           $619.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $42,568.78              $0.00              $0.00


Disbursements:

         Expenses of Administration                            $14,962.90
         Disbursements to Creditors                             $1,885.87

TOTAL DISBURSEMENTS :                                                                       $16,848.77


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/13/2018                             By:/s/ Krispen S. Carroll
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)



  16-43021-pjs       Doc 135       Filed 11/13/18       Entered 11/13/18 10:43:05           Page 3 of 3
